[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                           SEPTEMBER 23, 2005
                               No. 05-11954                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 03-00290-CV-WDO-5

FRANKIE L. DIXON,


                                                          Plaintiff-Appellant,

                                    versus

JO ANNE B. BARNHART,
Commissioner of Social Security,

                                                          Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                             (September 23, 2005)


Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:
      Frankie L. Dixon, pro se, appeals the district court’s order affirming the

denial of his application for benefits by the Commissioner of the Social Security

Administration. We affirm.

      On August 20, 1999, Frankie L. Dixon, pro se, filed an application for

disability insurance benefits and supplemental security income pursuant to 42

U.S.C. § 405(g) and § 1383(c)(3). The administrative law judge determined that

Dixon was not disabled and denied his application. Dixon sought judicial review

of the decision in the district court. The district court remanded the case under §

405(g) because the Commissioner had discovered there was evidence missing from

the transcript. Following the filing of a corrected transcript, the case was re-

opened in the district court.

      Local Rule 9.2 required Dixon to file a brief supporting his complaint and

detailing errors in the Commissioner’s final decision within thirty days. Dixon did

not comply with the rule. Approximately one year after the deadline had passed,

the magistrate judge ordered Dixon to explain why he had not filed a brief. Dixon

responded that he “was dealing with the death of my mother ... as well as, the stress

and pressure of my present situation.”

      The magistrate judge recommended that Dixon’s complaint be dismissed for

failure to comply with the local rule. The district court issued an order that



                                           2
appeared to accept the magistrate judge’s recommendation, but that order also

recites that the court had reviewed the record and found that the record supported

the Commissioner’s findings: “After carefully reviewing the entire record and

finding that the record supports the SSA’s findings ... .” We interpret this language

as at least an alternative holding that the denial of benefits was due to be affirmed

even if Dixon had not failed to comply with the local rule. We will proceed on that

assumption, since the denial of benefits was proper on the merits rendering it

unnecessary for us to decide whether any procedural component of the district

court’s decision is correct.

      Dixon must complete a multi-step process in order to establish that he is

disabled for the purposes of the disability insurance and supplemental security

income programs. See Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997).

First, Dixon must prove that he has not engaged in substantial gainful activity. See

Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). Second, he must prove that

he has a severe impairment or combination of impairments. See id. Third, he must

show that his impairment or combination of impairments matches those contained

in a list of impairments. See id. If he cannot prevail at the third step, he must

proceed to the fourth step and show that he is unable to perform his past relevant

work. See id. If Dixon succeeds at that, at the fifth step the burden shifts to the



                                           3
Commissioner to show that there is other work Dixon can perform. See id. If the

Commissioner meets her burden at the fifth step, Dixon must prove that he is

unable to perform that work. See id.

      Because Dixon attempts to establish disability through his own testimony of

pain or other subjective symptoms, he must also satisfy a three-part “pain

standard.” See Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). The pain

standard requires: (1) evidence of an underlying medical condition, and either (2)

objective medical evidence that confirms the severity of the alleged pain arising

from that condition, or (3) evidence that the objectively determined medical

condition is so severe that it can be reasonably expected to give rise to the alleged

pain. See id.

      We must determine whether substantial evidence supports the

Commissioner’s decision and whether correct legal standards were applied.

Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial evidence

is more than a scintilla and is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004) (citation and internal marks omitted).

      Substantial evidence does support the Commissioner’s decision. Three

physicians who examined Dixon found no objective evidence that he was



                                           4
physically limited. The record indicated that Dixon had the physical capacity to do

basic work activity with only a “minimal limitation on his ability to function

independently, appropriately, and effectively in an age-appropriate manner.” The

objective medical evidence did not reflect that Dixon’s pain was as severe as he

alleged or that he suffered from a condition so severe that it would give rise to the

pain he claimed. The record further indicated that Dixon had no significant mental

impairment. Accordingly, substantial evidence supported the Commissioner’s

finding that Dixon did not have a severe impairment because he was not

significantly limited by a physical or mental impairment.

      AFFIRMED.




                                           5